DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2009/0091392A1) and further in view of Lee (Pub. No.: US 2007/0004368A1).
With respect to claim 1:
Yang discloses an apparatus comprising an electronic circuit, the apparatus comprising a transceiver including an amplification circuit (parag. 0009 and 0010); wherein the amplification circuit comprises: a first path to generate a first current corresponding to a voltage of an input signal (fig. 3, item 215 with current Ia), a second path to generate a second current corresponding to the voltage of the input signal (fig.3, item 218 with current Ib), a separation unit to control each of the first current and the second current (fig.3, item 214 represents separation unit with VAGC), a current mirror to generate a third current corresponding to the first current (fig. 1, item 213 represent a current mirror with current Ibias), and a folding unit to generate an output signal on a basis of the second current and the third current (fig. 3, item 217 represent the folding unit).
	Yang does not disclose at least one processor coupled to a transceiver.
Lee discloses at least one processor coupled to a transceiver (fig 4, item 100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lee into the teaching of Yang in order to produce a linearized current based upon an input signal.
With respect to claim 2:
Yang discloses the apparatus of claim 1, wherein an amount of the second current is greater than an amount of the first current, and wherein an amount of the third current is greater than the amount of the first current (parag. 0031, 0037 and 0051).
With respect to claim 3:
Yang discloses the apparatus of claim 1, wherein the second path includes a transistor that is larger than transistors included in the first path (fig. 3, item 217 is a transistor in current mirror 218 larger than 215).

With respect to claim 4:
Yang discloses the apparatus of claim 1, wherein the input signal is input to gates of transistors included in the first path and the second path (fig.3, item 200).
With respect to claim 5:
Yang discloses the apparatus of claim 1, further comprising: transistors connected, in a cascade structure, to transistors included in the first path, between the first path and the current mirror (fig. 3).  
With respect to claim 8:
Yang discloses the apparatus of claim 1, wherein the current mirror comprises first transistors having the same gain as that of the first path, and second transistors having a higher gain than that of the first path, and wherein the first transistors and the second transistors share a gate voltage (fig.3, parag. 0031, 0037 and 0051).  
With respect to claim 9:
Yang discloses the apparatus of claim 1, wherein the folding unit comprises transistors configured to receive the second current and the third current through sources; and output the output signal through drains Fig.3, item 217 receive and output in I2).  
With respect to claim 10:
Yang discloses the apparatus of claim 9, wherein the folding unit comprises resistors connected to body terminals of the transistors (fig.4, fig.8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2009/0091392A1), Lee (Pub. No.: US 2007/0004368A1) as applied to claim 1 above and further in view of SETH (Pub. No.: US 2016/0072447A1).
With respect to claim 6:
The rejection of claim 1 is incorporated; Yang and Lee do not explicitly disclose wherein the separation unit comprises a first variable transistor connected to the first path, and a second variable transistor connected to the second path. SETH discloses an amplifier with variable transistor (Fig. 1, item 117, 119). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of SETH into the teaching of Yang in view of Lee in order to improve power-efficiency.

Allowable Subject Matter
6.	Claims 7, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649